Case 20-11570-LSS   Doc 150-2   Filed 07/13/20   Page 1 of 13




                       EXHIBIT B
                       Case
                          Case
                            20-11570-LSS
                                20-11570 Doc
                                          Doc16
                                              150-2
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                   Page
                                                                      Page
                                                                        1 of 212of 13




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                    §
         In re:                                                     §     Chapter 11
                                                                    §
         PYXUS INTERNATIONAL, INC., et al.,1                        §
                                                                    §     Case No. 20-11570 (___)
                                       Debtors.                     §
                                                                    §     (Joint Administration Requested)
                                                                    §
                                                                    §

         DECLARATION OF BRANDON AEBERSOLD IN SUPPORT OF DEBTORS’ MOTION
              FOR ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE
                   DEBTORS TO (A) OBTAIN POSTPETITION FINANCING AND
           (B) USE CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
                 PREPETITION SECURED PARTIES, (III) GRANTING LIENS AND
              SUPERPRIORITY CLAIMS, (IV) MODIFYING THE AUTOMATIC STAY,
          (V) SCHEDULING A FINAL HEARING AND (VI) GRANTING RELATED RELIEF


                  I, Brandon Aebersold, make this declaration under 28 U.S.C. § 1746:

                          1.       I am a Managing Director at Lazard Frères & Co. LLC. (“Lazard”), the

         investment banker to Pyxus International, Inc. and its debtor affiliates, as debtors and debtors

         in possession (collectively, the “Debtors” or the “Company”) in the above-captioned chapter 11

         cases (the “Chapter 11 Cases”). I submit this Declaration in support of the Debtors’ Motion for

         Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition

         Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition

         Secured Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying the Automatic

         Stay, (V) Scheduling a Final Hearing and (VI) Granting Related Relief (the “DIP Motion”),

         which the Debtors filed contemporaneously herewith.

         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

26642973.1
                     Case
                        Case
                          20-11570-LSS
                              20-11570 Doc
                                        Doc16
                                            150-2
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                 Page
                                                                    Page
                                                                      2 of 312of 13




                           2.   I am over the age of 18 years and authorized to submit this Declaration on

         behalf of the Debtors. I am not being specifically compensated for this testimony. Lazard, as a

         professional proposed to be retained by the Debtors, will receive payments in its capacity as

         financial advisor to the Debtors; none of those payments are specifically payable on account of

         this testimony.

                           3.   Except as otherwise indicated, all statements set forth in this declaration

         are based on my personal knowledge of the Debtors’ operations and finances gleaned during the

         course of Lazard’s engagement with the Debtors, my discussions with the Debtors’ senior

         management, other members of the Lazard team, and the Debtors’ other advisors, and my review

         of relevant documents and/or my opinion based upon my experience. I am authorized to submit

         this declaration and, if were called to testify, I could and would testify competently to the facts

         and opinions set forth herein.

                                          Background and Qualifications

                           4.   I am a Managing Director with Lazard, a financial advisory and

         investment banking firm. Prior to joining Lazard, I practiced law at the firm of Simpson Thacher

         & Bartlett LLP, where I focused on mergers and acquisitions and leveraged finance transactions.

         I joined Lazard in 2007 following graduation from The University of Chicago Booth School of

         Business. Throughout my years of investment banking and restructuring experience, I have

         advised corporate clients, governments and creditor groups in a broad range of restructuring,

         reorganization and capital raising transactions, in traditional and distressed situations, across a

         diverse variety of industries. In addition, I have substantial experience marketing, structuring,

         and evaluating debtor-in-possession financings, secured debt facilities, and exit financings.

                           5.   Together with its predecessors and affiliates, Lazard has been advising

         clients around the world for over 165 years. Lazard operates in forty-three cities across twenty-
26642973.1
                                                          2
                      Case
                         Case
                           20-11570-LSS
                               20-11570 Doc
                                         Doc16
                                             150-2
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                  Page
                                                                     Page
                                                                       3 of 412of 13




         seven countries, and its principal offices are located at 30 Rockefeller Plaza, New York, New

         York 10020. Lazard has dedicated professionals who provide restructuring services to its clients.

         The current managing directors, directors, vice presidents, associates and analysts of Lazard have

         extensive experience providing investment banking and financial advisory services to financially

         troubled companies and creditors thereof in complex financial restructurings out-of-court and in

         chapter 11 proceedings. Lazard and its professionals have been involved as advisors to debtors,

         creditors, equity constituencies and government agencies in numerous reorganization cases.

         Since 1990, Lazard’s professionals have been involved in over 300 restructurings, representing

         well over $1 trillion in debtor liabilities.

                         6.      I am also generally familiar with the cash flow forecasts prepared by the

         Debtors’ management and their financial advisor, RPA Advisors, LLC (“RPA”). I understand

         that these forecasts take into account cash receipts and disbursements anticipated by the Debtors’

         management during the projected period and consider a number of factors, including, but not

         limited to, Debtors’ management’s anticipated impact of the chapter 11 filing on business

         operations, fees and interest expenses associated with postpetition financing, professional fees,

         payroll costs, customer and vendor relationships and other required operational payments.

                                                   Lazard’s Retention

                         7.      Prior to June 15, 2020 (the “Petition Date”), the Debtors engaged Lazard

         to act as the Debtors’ exclusive investment banker in connection with the Debtors’ review of

         strategic alternatives to address their capital structure. Under my supervision, the Lazard team

         has worked closely with the Debtors’ management and other professionals retained by the

         Debtors and has become knowledgeable and familiar with the Debtors’ capital structure,

         liquidity needs, and business operations.


26642973.1
                                                           3
                     Case
                        Case
                          20-11570-LSS
                              20-11570 Doc
                                        Doc16
                                            150-2
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                 Page
                                                                    Page
                                                                      4 of 512of 13




                        8.     Since Lazard’s engagement in March 2020, Lazard has worked with the

         Debtors’ management, financial team and other professionals retained by the Debtors with

         respect to the Debtors’ evaluation of strategic and restructuring alternatives, among other things,

         (i) analyzing the Debtors’ liquidity and projected cash flows, (ii) understanding the Debtors’

         business operations, properties and finances, (iii) reviewing and analyzing the Debtors’ balance

         sheet and capital structure alternatives, (iv) providing strategic advice to the Debtors’ board of

         directors and management, (v) participating in negotiations with certain of the Debtors’

         stakeholders, (vi) soliciting, negotiating and analyzing debtor-in-possession and exit financing

         options and (vii) assisting the Debtors in connection with preparations for the commencement of

         these Chapter 11 Cases, including work related to the proposed DIP Facility and Plan (each as

         defined below).

                        9.     Contemporaneously with the Company’s consideration of its capital

         structure alternatives, Lazard worked closely with the Debtors’ management and other advisors

         to evaluate the Debtors’ financing needs and alternatives, including debtor-in-possession

         (“DIP”) financing. The results of these efforts culminated in the debtor-in-possession financing

         facility described in detail in the DIP Motion (the “DIP Facility”).

                                    Debtors’ Need for Postpetition Financing

                        10.    As explained in the Declaration of Joel Thomas, Executive Vice President

         and Chief Financial Officer of Debtor Pyxus International, Inc., in Support of the Chapter 11

         Petitions and First Day Pleadings (the “First Day Declaration”), the Debtors have a highly-

         levered capital structure and faced significant challenges leading to the commencement of these

         Chapter 11 Cases. Further, the COVID-19 epidemic resulted in additional challenges to the

         Debtors’ operations and liquidity. As a result, the Debtors are seeking an in-court solution to

         these challenges, which must be addressed on an expedited timeline.
26642973.1
                                                          4
                     Case
                        Case
                          20-11570-LSS
                              20-11570 Doc
                                        Doc16
                                            150-2
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                 Page
                                                                    Page
                                                                      5 of 612of 13




                        11.    The Debtors require immediate access to the DIP Facility and the ability to

         use cash collateral throughout the chapter 11 process to ensure they have sufficient liquidity to

         operate their businesses and administer their estates in the ordinary course. The Debtors are

         entering chapter 11 with a cash balance of only approximately $10 million as of the Petition

         Date. This amount, along with their operating cash flow, as currently projected by Debtors’

         management, is insufficient to fund ongoing operations and expenses, including the anticipated

         costs associated with these Chapter 11 Cases. Based on the Debtors’ current cash balance, my

         discussions with the Debtors’ management and RPA, my experience in restructuring, and my

         familiarity with the Debtors, I believe that the cash collateral is not sufficient and that the

         Debtors require immediate access to borrowings under the DIP Facility to fund the costs of

         administering these Chapter 11 Cases, near-term working capital needs and ongoing business

         operations, including to fund certain costs and expenses of non-Debtor subsidiaries, as detailed

         in the First Day Declaration.

                        12.    Further, I believe it is important for the Debtors to demonstrate to their

         vendors, counter-parties, customers, employees and other stakeholders that they have the

         liquidity to fund these Chapter 11 Cases and have a path to emerge on the contemplated timeline.

         I believe that this positive signaling should provide the greatest chance of avoiding negative

         impacts to the business and to relationships with foreign lenders, vendors, customers and

         employees, by helping assure third parties that the Debtors and their non-Debtor subsidiaries will

         be able to continue operating “business as usual” and otherwise pay their obligations as they

         come due after the Petition Date. Based on my familiarity with the Debtors’ operations and my

         experience as a restructuring professional, I do not believe the Debtors could achieve this result

         solely on a “cash collateral” basis at this time. In my view, any significant delay in the Debtors’


26642973.1
                                                         5
                      Case
                         Case
                           20-11570-LSS
                               20-11570 Doc
                                         Doc16
                                             150-2
                                                FiledFiled
                                                      06/15/20
                                                           07/13/20
                                                                  Page
                                                                     Page
                                                                       6 of 712of 13




         ability to access the DIP Facility and use cash collateral, even for a limited period of time, may

         pose a substantial risk to the Debtors as a going concern, which could result in a significant

         deterioration in the value of the Debtors.

                        13.     In summary, based on the foregoing, I believe that the Debtors’ proposed

         DIP Facility will provide the necessary liquidity that is not otherwise available on a “cash

         collateral” basis alone.

                                Debtors’ Efforts to Obtain Postpetition Financing

                        14.         In advance of Lazard reaching out to potential financing providers, RPA,

         Lazard, the Debtors, and their other advisors undertook an analysis of how much postpetition

         financing would be required to operate the consolidated business, maintain access to foreign

         lines of credit at certain non-Debtor subsidiaries, pay administrative costs during the Chapter 11

         Cases and capitalize the restructured Company. The Debtors, in consultation with their advisors,

         estimated that they would need up to six months to implement a restructuring in a chapter 11

         case.

                        15.     Although the required amount of funding under, and the structure of, the

         DIP financing would vary significantly depending on various factors such as the length of the

         Chapter 11 Cases and the levels of creditor support, based on the forecasted cash flows and

         liquidity projections, the Debtors, with the assistance of their advisors, determined the Debtors’

         overall DIP financing need to be approximately $200 million.            Critically, the size of the

         financing need assumed that a plan of reorganization broadly supported by the Debtors’

         prepetition creditors could be confirmed on a timely basis and that the foreign operating lines

         described in the First Day Declaration (the “Foreign Operating Lines”) could be maintained

         throughout the pendency of these Chapter 11 Cases.


26642973.1
                                                           6
                       Case
                          Case
                            20-11570-LSS
                                20-11570 Doc
                                          Doc16
                                              150-2
                                                 FiledFiled
                                                       06/15/20
                                                            07/13/20
                                                                   Page
                                                                      Page
                                                                        7 of 812of 13




                          16.     Leading up to the Petition Date, the Debtors, with the assistance of

         Lazard, engaged in a marketing process to obtain postpetition DIP financing.

                          17.     Beginning in April 2020, the Debtors, with the assistance of Lazard, began

         a process to secure new financing (the “Process”). The Process involved the outreach, either

         directly or indirectly, to over 35 potential providers of financing, including existing lenders, large

         money-center banks, a number of sophisticated alternative investment institutions and certain of

         the Company’s largest shareholders.

                          18.     Throughout the Process, it was challenging to find potential lenders

         willing to provide the financing. The feedback from the parties that were contacted varied;

         however, two primary themes emerged. First, a number of potential lenders indicated that they

         were not able to consider the financing out of Environmental, Social and Governance, or “ESG,”

         concerns due to certain industries in which the Company operates, namely tobacco and,

         indirectly through certain non-debtor joint ventures, cannabis. Second, a number of potential

         lenders expressed concerns about the potential credit risk of the financing in the event the

         Second Lien Noteholders2, as the putative fulcrum security, failed to support the contemplated

         financing or the restructuring process. Specifically, the stated concern of these potential lenders

         was that without such support, the result could be a litigious or lengthy chapter 11 process that

         would jeopardize the Foreign Operating Lines, as an acceleration of all or a portion of these

         Foreign Operating Lines would be significantly destabilizing for the Debtors.

                          19.     Notwithstanding       these       challenges,   the   Debtors    held    substantive

         discussions for the financing with six parties that had executed non-disclosure agreements (the


         2
          “Second Lien Noteholders” means the holders of 9.875% senior secured second lien notes due 2021, issued by
         Pyxus pursuant to an Indenture dated August 1, 2013, between Pyxus and Wilmington Trust, National Association
         as the trustee and collateral trustee.

26642973.1
                                                                7
                     Case
                        Case
                          20-11570-LSS
                              20-11570 Doc
                                        Doc16
                                            150-2
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                 Page
                                                                    Page
                                                                      8 of 912of 13




         “Potential Lenders”). In order to evaluate the DIP financing opportunity, the Potential Lenders

         were given presentations and provided confidential information with respect to a number of

         relevant issues including, but not limited to, (a) the context and reason for financing, (b) an

         initial DIP financing term sheet, (c) information on contemplated DIP financing structure,

         collateral and security, (d) financial projections and (e) weekly cash flow forecasts through the

         contemplated Chapter 11 Cases. In the weeks following the initial outreach, the Debtors and

         their advisors engaged in multiple rounds of due diligence calls and responded to numerous

         information requests.

                        20.      Following due diligence by these six parties, there were two potential

         lender groups that continued to express interest in providing a feasible DIP facility:          an

         alternative investment firm that was not at the time a lender to the Company (the “Third-Party

         Lender”) and an ad-hoc group of first and Second Lien Noteholders (the “Ad Hoc Crossholder

         Group”).

                        21.      The Debtors and their advisors continued to work with both parties. The

         Debtors engaged the advisors to the Ad Hoc Group and, with respect to the Third-Party Lender,

         agreed to pay a work fee and provide for reimbursement of fees and expenses (including counsel

         fees) in connection with the Third-Party Lender’s review and engagement on the DIP financing.

                        22.      Ultimately, the Ad Hoc Group offered the only viable financing

         commitment. This financing commitment is the DIP Facility described in the DIP Motion. The

         proposed DIP Facility consists of $200 million in new money, of which $131.7 million would be

         available upon entry of the Proposed Interim Order, and the balance of which would be available

         upon entry of the Final Order (each as defined in the DIP Motion). The $200 million new money

         facility would be available for: (a) operating expenses; (b) working capital needs; (c) funding for


26642973.1
                                                         8
                     CaseCase
                          20-11570-LSS
                              20-11570 Doc
                                       Doc 16
                                           150-2Filed
                                                    Filed
                                                      06/15/20
                                                          07/13/20Page
                                                                     Page
                                                                       9 of10
                                                                            12of 13




         non-Debtor subsidiaries as more fully set out in the DIP Motion, (d) payment of professional fees

         and other amounts authorized by the Bankruptcy Court to be paid; (e) funding of DIP Facility

         fees and expenses; and (f) general corporate and administrative obligations.

                        23.     At the time of the commencement of these Chapter 11 Cases, the DIP

         Facility is the Debtors’ only reasonably viable currently available source of postpetition funding

         under the circumstances. The proposed DIP Facility would provide the Debtors with liquidity,

         stability and confidence that they can emerge from these Chapter 11 Cases in a timely and

         expeditious manner. As such, the Debtors, with the assistance of Lazard and other advisors,

         have concluded that the terms of the DIP Facility are in the best interests of the Debtors and their

         stakeholders under the circumstances.

                              DIP Financing Has Been Negotiated at Arms-Length
                                 and in Good Faith and Should Be Approved

                        24.     Since the early stages of the Process, the Debtors and their advisors have

         engaged in extensive negotiations with the Ad Hoc Group and their advisors. The Ad Hoc

         Group and the Debtors exchanged multiple drafts of term sheets and debtor-in-possession

         documents with respect to the proposed facility. Wachtell, Lipton, Rosen & Katz, as counsel for

         the Ad Hoc Group, TRS Advisors LLC, as investment banker for the Ad Hoc Group, Simpson

         Thacher & Bartlett LLP, as counsel for the Debtors, RPA and Lazard were engaged, exchanging

         models and significant diligence information, participating in numerous conference calls and

         negotiations to work towards finalizing DIP financing terms. This process involved evaluation of

         a budget by the Debtors and the Ad Hoc Group advisors. The DIP Facility also contains certain

         milestones that the Debtors must meet throughout these Chapter 11 Cases. The milestones were

         required by the Ad Hoc Group as a condition to providing the DIP Facility, and the Debtors

         believe that such milestones will be achievable if the DIP Facility is approved.

26642973.1
                                                          9
                     Case
                        Case
                          20-11570-LSS
                              20-11570 Doc
                                        Doc16
                                            150-2
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                 Page
                                                                    Page
                                                                      10 of1112of 13




                        25.      The negotiations described above culminated in the terms of the proposed

         DIP Facility, the approval of which is sought on an interim basis in the DIP Motion. Through

         these negotiations, the Debtors materially improved the terms of the financing on the whole as

         compared to those originally offered.

                        26.     Based on my experience and knowledge of the market, I believe that the

         fees and expenses in the proposed DIP Facility are necessary under the circumstances, and, on

         the whole and under the current circumstances, the DIP Facility, including the milestones and

         covenants it contains, is reasonable. Furthermore, based upon my observations and involvement

         in the negotiation of the DIP financing in this matter, I believe that the negotiations with

         potential lenders were conducted at arm’s length and in good faith.

                                               Need for Interim Relief

                        27.     Based upon my discussions with the Debtors and their other advisors, I

         understand that due to the Debtors’ current limited liquidity, the Debtors require immediate

         access to postpetition financing and use of cash collateral to operate their businesses and

         preserve value in the interim period, as set forth in the 13-week forecast of the Debtors that is

         attached to the Interim Order, and to avoid irreparable harm pending a final hearing. As further

         discussed above, absent funds available from the DIP Facility and use of cash collateral pursuant

         to the Interim Order, the Debtors would likely be forced to curtail their operations which will

         threaten the Debtors’ ability to reorganize. Accordingly, I believe it is appropriate and necessary

         for the Court to approve the DIP Facility on an interim basis pursuant to the terms of the Interim

         Order.

                                                     Conclusion

                        28.     In my view, and based on discussions with the Debtors and their other

         advisors, the Debtors require the DIP Facility in order to ensure they have sufficient liquidity to
26642973.1
                                                          10
                     Case
                        Case
                          20-11570-LSS
                              20-11570 Doc
                                        Doc16
                                            150-2
                                               FiledFiled
                                                     06/15/20
                                                          07/13/20
                                                                 Page
                                                                    Page
                                                                      11 of1212of 13




         operate their businesses and administer their estates in the ordinary course. In addition, the

         Debtors will benefit from the message that the DIP Facility would send to Pyxus’ customers,

         suppliers, employees and working capital providers regarding the sufficient funding of the

         Debtors’ operations. I believe the message should help to stabilize Pyxus’ operations and supply

         chain at the outset of these Chapter 11 Cases, which should mitigate the possible harm that these

         Chapter 11 Cases could have on the value of Debtors’ estates.

                        29.     Therefore, it is my conclusion that the Debtors have evaluated the

         reasonably available options for postpetition financing within the timeframe available and that

         the DIP Facility represents the most viable option currently available for meeting the Debtors’

         anticipated financing needs.

                                    [Remainder of page intentionally left blank]




26642973.1
                                                          11
                    Case
                       Case
                         20-11570-LSS
                             20-11570 Doc
                                       Doc16
                                           150-2
                                              FiledFiled
                                                    06/15/20
                                                         07/13/20
                                                                Page
                                                                   Page
                                                                     12 of1312of 13




                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
         and correct to the best of my knowledge and belief.



         Dated: June 15, 2020                                /s/ Brandon Aebersold
                New York, New York                           Name: Brandon Aebersold
                                                             Title: Managing Director




26642973.1
